Exhibit 10.1

 



[image_001.jpg] 

December 14, 2015

 

 

Kenneth S. Kornman

920 Centre Street

Newton, MA 02459

 

Re: Agreement of Employment

 

Dear Ken:

 

I am pleased to provide you with this agreement (the “Letter Agreement”), which
provides the terms and conditions of your continued employment by Interleukin
Genetics, Inc. (“Interleukin”).

 

1. Commencement Date. This Letter Agreement shall be effective as of December 1,
2015. This agreement is intended to replace that certain Employment Agreement,
dated November 12, 2008, as amended on March 31, 2012 and November 29, 2012, by
and between you and Interleukin, which terminated by its terms as of November
30, 2015 (the “Prior Agreement”).

 

2. Position and Responsibilities. Your position will be President and Chief
Scientific Officer. As an Interleukin employee, we expect you to devote all of
your professional and working time and energies to the business and affairs of
Interleukin, and to perform any and all duties and responsibilities that are
associated with this position and such additional duties and responsibilities
that the management of Interleukin otherwise may assign to you; provided,
however, that the foregoing requirements will not prohibit you from devoting
reasonable time to (i)  serving as a director, committee member or scientific
editor of any organization that does not compete with Interleukin or that does
not involve a conflict of interest with Interleukin; (ii) managing your personal
investments; so long as in either case, such activities do not materially
interfere with the regular performance of your duties under this Agreement; or
(iii) delivering scientific lectures in the area of Periodontal Disease and
Treatment and such other scientific areas, as shall be approved by the CEO or
the Board. You agree to abide by all reasonable employment policies instituted
by Interleukin, as they may be instituted or amended from time to time. Your
performance will be reviewed on a periodic basis, but no less frequently than
annually, as long as you remain employed by Interleukin.

 

3. At-Will Nature of Relationship. No provision of this Letter Agreement will be
construed to create an express or implied employment contract, or a promise of
employment for any specific period of time. Your employment with Interleukin is
at-will employment which may be terminated by you or Interleukin at any time for
any reason (or for no reason) with or without advance notice, subject to your
eligibility for specified types of severance payments upon specified types of
terminations, as described in Section 5.

 



 1 

 

 

 

4. Compensation and Benefits.

 

(a) Base Pay. Your initial base pay will be $360,000 on an annualized basis
(your “Base Pay”), less applicable taxes and standard withholdings and
deductions, paid in accordance with Interleukin’s standard payroll procedures.
Interleukin will review your Base Pay on an annual basis.

 

(b) Annual Bonus. You are eligible to participate in the Interleukin Bonus Plan,
with a target maximum annual bonus of thirty-five percent (35%) of your Base Pay
for the 2016 Bonus Plan Year. The annual bonus period will begin January 1, 2016
and will be pro-rated for any period of inactive employment. The actual amount
of any annual bonus will be determined by the Compensation Committee of the
Interleukin Board of Directors after assessing Interleukin goals and individual
milestones. The annual bonus is expressly subject to your employment through the
date the annual bonus is paid, and will not be earned unless you are employed on
such date. The Board’s Compensation Committee has absolute discretion as to
whether annual bonuses will be awarded and the size of any annual bonus,
notwithstanding whether any certain corporate goals are met.

 

(c) Equity. Pursuant to and subject to the terms and conditions of the
Interleukin Genetics Inc. 2013 Employee, Director and Consultant Equity
Incentive Plan (the “Plan”) and any applicable option agreement, Interleukin
will grant you 400,000 options to purchase shares of common stock of Interleukin
at an exercise price equal to the Fair Market Value (as defined in the Plan) of
the common stock on the date of approval of the grant by the Board of Directors
or an authorized committee thereof. The options will vest over a four (4) year
period in 48 equal monthly installments on the first day of each month beginning
on January 1, 2016. Notwithstanding the foregoing, if at any time within ninety
(90) days prior to or twelve (12) months following the effective date of a
Change in Control (as defined below), you are terminated without Cause (as
defined in Section 5(a) below), then this option shall become fully vested and
exercisable as of the date of such termination.

 

For purposes of this section, “Change in Control” means the occurrence of any of
the following events: (i) any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company or its affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions; or (ii)(a) a
merger or consolidation of the Company whether or not approved by the Board,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (b) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval.

 

(d) Vacation. You will be entitled to twenty (20) days of vacation per year,
which will accrue ratably on an annual basis, subject to the terms and
conditions of Interleukin’s vacation policy.

 



 2 

 

 

 

(e) Fringe Benefits. You may take advantage of various benefits offered by
Interleukin, which currently include group medical and dental insurance, short
term disability coverage, group life insurance, and a 401(k) plan. Please note
that Interleukin benefits may be modified, changed or eliminated from time to
time at the sole discretion of Interleukin, and the provision of such benefits
to you in no way changes or impacts your status as an at-will employee. Where a
particular benefit is subject to a formal plan (for example, medical insurance),
eligibility to participate in and receive such benefit is governed solely by the
applicable plan document. Interleukin will pay life insurance premiums annually
in the amount of $3,296.00 on a policy for you. You shall have the right to
designate ownership and beneficiary of said policy.

 

(f) Expense Reimbursement. Interleukin will reimburse you for all ordinary and
reasonable out-of-pocket business expenses incurred by you in furtherance of
Interleukin’s business in accordance with Interleukin’s policies with respect
thereto as in effect from time to time. All reimbursements provided under this
Letter Agreement will be made or provided in accordance with the requirements of
Section 409A (“Section 409A”) of the Internal Revenue Code and the rules and
regulations there under (the “Code”) including, where applicable, the
requirement that (A) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this Agreement); (B)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year; (C)
the reimbursement of an eligible expense will be made no later than the last day
of the calendar year following the year in which the expense is incurred; and
(D) the right to reimbursement or in kind benefits is not subject to liquidation
or exchange for another benefit.

 

5. Termination Payments. As stated above, your employment with Interleukin is
at-will employment, which may be terminated by you or Interleukin at any time
for any reason, with or without advance notice. Notwithstanding for the
foregoing, the parties agree to the following regarding payments on termination.

 

(a) Termination without Cause. If your employment hereunder is terminated by
Interleukin without Cause (as defined below) at any time, and if you execute and
do not revoke a release agreement in connection with such termination (as
described in Section 5(c)), then:

 

(i)                 Interleukin will pay you an amount equal to your Base Pay in
effect at the time of such termination for a period commencing on the effective
date of the release agreement and ending on the six (6) month anniversary of
such effective date.

 

For purposes of this section, “Cause” means your: (i) willful misconduct or
gross negligence that results in loss, damage or injury to Interleukin; (ii)
unauthorized disclosure of Interleukin trade secrets or confidential and
proprietary information; (iii) dishonesty of a material nature (including, but
not limited to, theft or embezzlement of Interleukin funds or assets), willful
disloyalty, or breach of fiduciary duty to Interleukin or its shareholders; (iv)
breach of your obligations under this Letter Agreement or your Non-Competition,
Non-Solicitation, Confidentiality and Assignment of Inventions Agreement; (v)
failure to perform your responsibilities or duties as an employee of
Interleukin, which failure has not been cured within thirty (30) days after
written notice thereof to you by Interleukin; or (vi) commission of, or plea of
guilty or nolo contendere to, a felony (excluding minor traffic violations).

 



 3 

 

 

 

(b) Other Termination. If your employment hereunder is terminated by you at any
time for any reason, or by Interleukin in any circumstances or for any reason
other than those specifically described in Section 5(a), then you will not be
eligible for any form of severance pay, benefits or compensation, other than
Accrued Obligations described below.

 

(c) Release of Claims; Timing of Payment. Interleukin will not be obligated to
provide you with any payment or benefit described in Section 5(a) unless you
execute and do not revoke a release agreement in a form acceptable to
Interleukin, which will include (at a minimum) a general release of claims
against Interleukin and its affiliated entities and each of their officers,
directors, employees and others associated with Interleukin and its affiliated
entities. The release agreement will be provided to you following your
separation of service from Interleukin, and must become effective and
irrevocable before the sixtieth (60th) day following such separation from
service (the “Review Period”). If you sign and do not revoke the release
agreement within the Review Period, then applicable payments and benefits will
be made or will commence, as applicable, on Interleukin’s first regular payroll
date following the conclusion of the Review Period, provided that if the Review
Period begins in one taxable year of yours and ends in a later taxable year of
yours, then the payment(s) will commence in the later taxable year.

 

(d) Payment of Accrued Obligations. You will be paid the following upon an
employment termination, regardless of the reason therefor and/or the application
of any of the above sections: (i) the portion of your Base Pay that is accrued
but not yet paid; (ii) the portion of your vacation that is accrued and not yet
used, pursuant to the terms of any applicable Interleukin policy; and (iii) the
business expenses properly incurred by you and not yet reimbursed, pursuant to
the terms of any applicable Interleukin policy. Your entitlement to any other
compensation or benefit under any plan of Interleukin will be governed by and
determined in accordance with the terms of such plans.

 

6. Your Certifications. By signing this Letter Agreement, you are certifying and
representing to Interleukin that: (a) you are free to enter into and fully
perform the duties of your position; (b) you are not subject to any employment,
confidentiality, non-competition or other agreement that would restrict your
right to work for Interleukin in any way, and you have provided Interleukin with
a copy of any agreement that could be interpreted as such; (c) your employment
with Interleukin does not violate any order, judgment or injunction applicable
to you, and you have provided Interleukin with a copy of any such order,
judgment, or injunction; and (d) all facts you have presented to Interleukin are
accurate and true, including all oral and written statements you have made to
Interleukin pertaining to your education, training, qualifications, licensing
and prior work experience on any job application, resume or c.v., or in any
interview or discussion with Interleukin.

 

7. Confidentiality and Intellectual Property. Interleukin considers the
protection of its confidential information, proprietary materials and
intellectual property to be extremely important. Consequently, as a condition of
this offer of employment, you are required to sign the enclosed Non-Competition,
Non-Solicitation, Confidentiality and Assignment of Inventions Agreement. Prior
to accepting employment with any subsequent employer, you will inform such
employer of any restrictions set forth therein which apply to your activities
for or employment by such employer, and permit Interleukin to do the same.

 



 4 

 

 

 

8. General.

 

(a) Entire Agreement. This Letter Agreement, along with any other agreement
specifically referenced herein, constitutes the entire agreement regarding the
terms and conditions of your employment by Interleukin, and supersedes any prior
agreements (including the Prior Agreement), promises or statements (whether oral
or written) regarding the offered terms of employment.

 

(b) Modification; Waiver; Assignment. This Letter Agreement’s terms may be
modified or amended only by written agreement executed by the parties hereto.
This Letter Agreement’s terms may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions. You may not assign your rights and
obligations hereunder without the prior written consent of Interleukin.
Interleukin may assign its rights and obligations hereunder to any person or
entity that succeeds to all or substantially all of Interleukin’s business.

 

(c) Choice of Law; Venue; Jury Waiver. This Letter Agreement will be deemed to
have been made in Massachusetts, will take effect as an instrument under seal
within Massachusetts, and will be governed by and construed in accordance with
the internal law of Massachusetts, without giving effect to conflict of law
principles, and specifically excluding any conflict or choice of law rule or
principle that might otherwise refer construction or interpretation to the law
of another jurisdiction. Both you and Interleukin agree that any action, demand,
claim or counterclaim relating to or arising under this Letter Agreement will be
commenced in Massachusetts in a court of competent jurisdiction by a judge
alone, and you hereby waive and renounce your right to a trial before a civil
jury.

 

(d) Code Sections 409A and 280G.

 

(i) The benefits set forth in Section 5(a) constitute “non-qualified deferred
compensation” subject to Section 409A of the Code. Any termination of your
employment triggering payment of benefits under Section 5(a) must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence. To the
extent that the termination of your employment does not constitute a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by you to Interleukin at the time your employment terminates),
any benefits payable under Section 5(a) that constitute deferred compensation
under Section 409A will be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section will
not cause any forfeiture of benefits on your part, but will only act as a delay
until such time as a “separation from service” occurs. Further, if you are a
“specified employee” (as that term is used in Section 409A and regulations and
other guidance issued thereunder) on the date your separation from service
becomes effective, any benefits payable under Section 5(a) that constitute
non-qualified deferred compensation subject to Section 409A will be delayed
until the earlier of (A) the business day following the six-month anniversary of
the date your separation from service becomes effective, and (B) the date of
your death, but only to the extent necessary to avoid the adverse tax
consequences and penalties under Section 409A; on the earlier of (X) the
business day following the six-month anniversary of the date your separation
from service becomes effective, and (Y) your death, Interleukin will pay you in
a lump sum the aggregate value of the non-qualified deferred compensation that
Interleukin otherwise would have paid you prior to that date under Section 5(a).
It is intended that each installment of the payments and benefits provided under
Section 5(a) will be treated as a separate “payment” for purposes of Section
409A. Neither Interleukin nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

 



 5 

 

 

 

(ii) The parties intend this Letter Agreement to be in compliance with Section
409A. You acknowledge and agree that Interleukin does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Letter Agreement, including but not limited to consequences related
to Section 409A. Notwithstanding any other provision to the contrary, this
Letter Agreement will be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.

 

(iii) If any payment or benefit you would receive under this Letter Agreement,
when combined with any other payment or benefit you receive pursuant to a Change
of Control (for purposes of this section, a “Payment”) would: (A) constitute a
“parachute payment” within the meaning of Section 280G the Code; and (B) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment will be either: (X) the full amount of
such Payment; or (Y) such lesser amount (with cash payments being reduced before
stock option compensation) as would result in no portion of the Payment being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local employments taxes, income taxes,
and the Excise Tax, results in your receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.

 

[Signature Page to Follow]

 



 6 

 

 

 

This Letter Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. You may accept this offer of employment and the terms and
conditions hereof by signing the enclosed additional copy of this Letter
Agreement.

 



  Sincerely,         INTERLEUKIN GENETICS, INC.         By:   /s/ Mark B.
Carbeau     Mark B. Carbeau     Chief Executive Officer







 



Agreed to and Acknowledged:

 

/s/ Kenneth S. Kornman

Signature

 

12/14/2015

Date

 

 

 7 

 



 

 

 

 

 

